Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 claims:
An adjustment device, comprising:
a body having a cavity 101 therein, a first end comprising a first hole 102 and a second hole 103, and a peripheral wall comprising a third hole 104, all of the first hole 102, the second hole 103, and the third hole 104 being connected with the cavity; an adjustment inner gear ring 12 fitted in the cavity 101, and having a peripheral wall comprising a plurality of adjustment holes 120 running through the peripheral wall, the plurality of adjustment holes 120 being arranged along a circumferential direction of the adjustment inner gear ring 12 and spaced apart from each other, and the plurality of adjustment holes having cross-sectional areas different from each other; and an adjustment shaft 13 having a first end and a second end, the second end of the adjustment shaft having an adjustment gear 133 and passing through the second hole 103 into the cavity, the adjustment gear 133 meshing with the adjustment inner gear ring 12, and the adjustment shaft 13 being rotatable to drive rotation of the adjustment inner gear ring by the adjustment gear so as to enable the third hole 104 to be connected with the cavity through one of the plurality of adjustment holes.
The prior art of record does not show alone or in combination the structural features of the adjustment device including the shaft 13, gear 133 and gear ring 12 comprising the adjustment holes 120.
Independent claims 16 and 17 claim the same features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/16/22